         Case 3:16-cv-02303-MO          Document 100       Filed 01/13/20     Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 WORLD FUEL SERVICES, INC.,


                 Plaintiff/Counter-Defendant,
                                                                     Case No. 3:16-cv-02303-MO
         v.
                                                                         OPINION AND ORDER
 ANDREW M. MARTIN,


                 Defendant/Counter-Claimant.



MOSMAN,J.,

        Plaintiff and Defendant have both filed a motion to strike evidence offered during the

course of the summary judgment briefing in this case. Plaintiff moved to strike in its reply brief

in support of its motion for summary judgment. Pl.' s Reply [ECF 59] at 4. Defendant filed his

Motion to Strike [ECF 92] separately, in response to a declaration submitted by Plaintiff's

counsel. Second Deel. Swietzer [ECF 88] ("Swietzer Deel."). I consider both motions in advance

of my ruling on Plaintiffs Motion for Summary Judgment. [ECF 52].

        Plaintiff takes issue with deposition testimony by a former executive of one of the entities

involved in this case. Pl.'s Reply [59] at 4-5; Stephens Deel. [ECF 55-3]. For his part, Defendant

challenges the admissibility of two documents-an expert report [ECF 88-1] and a complaint

filed in a related but unconnected court proceeding [ECF 88-2]; Def. Mot. to Strike [92] at 2.

        Upon review, I GRANT in part Plaintiff's motion, and I GRANT Defendant's motion in

full.


1 -OPINION AND ORDER
         Case 3:16-cv-02303-MO           Document 100        Filed 01/13/20      Page 2 of 9



                                            DISCUSSION

        In this case, Plaintiff sued Defendant for fraudulent conveyance of a trust deed on a piece

of real property owned by Evergreen Holdings, Inc. ("Holdings"). Second Am. Compl. [ECF 18]

at 4 ("Compl."). Holdings had several subsidiaries, including Evergreen International Airlines,

Inc. ("Airlines"), Evergreen Aviation, Inc. ("Aviation"), and Evergreen Vintage Aircraft, Inc.

("Vintage"). Id.   ,r 6; Pl. 's Supp. Memo on Mot. for Summ. J. [ECF 87] at 13. Plaintiff supplied
fuel to Airlines, and Holdings guaranteed the debt Airlines incurred for the fuel. Compl. [18]     ,r 7;
Pl.'s Mot. for Summ. J. [ECF 52] at 19. In an unrelated chain of events, Defendant made a

personal loan to Aviation, secured by a tlust deed on a piece of real property owned by Holdings.

Compl. [18]   ,r,r 11-12. Plaintiff later sued to collect on Airlines' fuel debt, received a judgment in
its favor, and registered the judgment as a lien on the same piece of property that secured

Defendant's loan. Id.   ,r,r 9-10. Plaintiff has now sued Defendant for fraudulent conveyance of the
trust deed.

        I.      Plaintiff's Motion

        In his briefing, Defendant attempted to explain why his personal loan to Aviation needed

to be secured with the trust deed. Def.'s Resp. to Mot. for Summ. J. [ECF 54] at 13. In support of

this explanation, he offered deposition testimony from Blythe Berselli, a former executive at

Aviation, who testified that the owner of the company loaned his own funds to Aviation with the

expectation that those funds would be paid back. Id.; Stephens Deel. [ECF 55-3] at 3-9. Plaintiff

contends that Ms. Berselli' s testimony as to the terms of the loan to the company owner is

inadmissible hearsay because that testimony was not based on her personal knowledge. Pl. 's

Reply to Mot. for Summ. J. [ECF 59] at 4-5 ("Pl. Reply").




2 -OPINION AND ORDER
         Case 3:16-cv-02303-MO             Document 100         Filed 01/13/20      Page 3 of 9




        Plaintiff does not identify any specific statements that it believes are hearsay. Pl. Reply

[59] at 4-5. Rather, it cites to several pages in the deposition transcript in their totality. Id. It is

not the case that the entirety of this testimony constitutes hearsay. Fed. R. Ev. 801. In fact,

Plaintiff has not identified any out of court statement that Ms. Berselli relayed in her testimony.

Rather, Plaintiff's argument amounts to a question of whether Ms. Berselli had first-hand

personal knowledge of the terms of the loan or whether she relied on second-hand knowledge.

Pl. Reply [59] at 4-5. With this distinction in mind, I grant Plaintiff's motion to the extent that

Ms. Berselli's testimony relies on information that arose out of meetings or phone calls with

Banner Bank or other "lenders" that Ms. Berselli did not attend. Stephens Deel. [55-3] at 62:20-

24. I deny the motion as to any statements or information relying on meetings with other

Aviation executives, which Ms. Berselli did attend, as she therefore had first-hand personal

knowledge of those meetings and conversations. Id.

        II.     Defendant's Motion

        Relevant to Plaintiff's :fraudulent conveyance claim is the question of whether Holdings

and Aviation were insolvent at the time Holdings transferred the trust deed to Defendant. Mot.

for Summ. J. [54] at 15-16; ORS§ 95.230(1). Plaintiffhas produced both pieces of evidence at

issue in this motion as proof that Holdings and its subsidiaries Aviation and Vintage were

insolvent during the period oftime in question. Pl. Supp. Memo. on Mot. for Summ. J. [ECF 87]

at 8. Defendant argues that both pieces of evidence should be stricken from the record because

they are inadmissible and should not be considered, albeit for different reasons. Def. Mot. to

Strike [ECF 92] at 2-3.




3 -OPINION AND ORDER
         Case 3:16-cv-02303-MO          Document 100        Filed 01/13/20      Page 4 of 9




        A.      The expert report

        The expert report at issue here was originally prepared for and admitted as part of

Evergreen International Aviation, Inc.' s Chapter 7 bankruptcy proceedings. Sweitzer Deel. [88]

at 1. Plaintiff relies on the report as evidence that Evergreen Aviation-the recipient of

Defendant's personal loan and the alleged fraudulent conveyance in these proceedings-was

insolvent at the time of the loan and subsequent conveyance of property. Mot. for Summ. J. [ECF

87] at 9-10. Defendant challenges the admissibility of the report pursuant to Federal Rule of

Civil Procedure 56, which governs summary judgment motions. Def. Mot. [92] at 2. Under that

rule, a declaration used to support a motion for summary judgment must "be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the ... declarant is

competent to testify to the matters stated." FRCP 56(c)(4). For purposes of that rule, there is no

distinction between an expert rep01i that is itself sworn and an expert report accompanied by a

sworn declaration from the expert himself. Amer. Fed ofMusicians of United States and Canada

v. Paramount Pictures Corp., 903 F.3d 968, 976-77 (9th Cir. 2018).

        If Plaintiff had attached the report to a declaration sworn by George Miller ("Mr.

Miller"), the expert who prepared the report, there would be no problem of admissibility. But

Plaintiff attached the rep01i to a declaration sworn by Plaintiffs attorney, which makes this a

harder case. The Ninth Circuit has held that such a case is distinguishable from a scenario in

which the expert swears the declaration. Amer. Fed of Musicians, 903 F.3d at 977. In doing so,

the court has suggested, but not held, that a declaration by plaintiffs counsel is insufficient to

render admissible an unsworn expert report. Id, (citing Fowle v. C&C Cola, a div. of ITT-

Continental Baking Co., 868 F.2d 59, 67 (3d Cir. 1989) (excluding unsworn expe1i report where

plaintiffs attorney had sworn the declaration and the expert had not)).




4 -OPINION AND ORDER
         Case 3:16-cv-02303-MO           Document 100        Filed 01/13/20      Page 5 of 9




        Other factors, aside from the identity of the declarant, also contribute to the admissibility

inquiry. For example, a subsequent affidavit or deposition by the expert may cure the deficiency

in the unsworn report. See Humphreys & Partners Architects, L.P. v. Lessard Design, Inc., 790

F.3d 532, 539 (4th Cir. 2015). And an unsworn report that otherwise meets the requirements of

FRCP 56-personal knowledge, admissible in evidence, and a competent affiant-may be

admissible on the discretion of the comi. See Competitive Technologies, Inc. v. Fujitsu Ltd., 333

F. Supp.2d 858, 863-64 (N.D. Cal. 2004). But this final rule applies only where the unswom

report is submitted by the nonmoving party. Id. at 863 (explaining that the nonmoving party is

"held to a less exacting standard").

        None of these further caveats and exceptions apply here. Plaintiff has not offered a

subsequent affidavit or deposition on behalf of Mr. Miller that might cure the deficiency in the

report. And while the contents of the expert report do appear to meet the requirements of FRCP

56, Plaintiff is the moving party in this action. Mot. for Summ. J. [87]. It is not entitled to be held

to a "less exacting standard." Rather, Plaintiff must be held to the standard set forth in FRCP

56(c)(4), which requires that factual evidence be presented by way of a sworn declaration.

Finally, Plaintiff has not given the court any reason why Mr. Miller could not have sworn a

declaration to be attached to his report. The report is therefore inadmissible, and I will not

consider it as part of my assessment of the motion for summary judgment.

       B.      The complaint

       The complaint at issue here was originally filed against Plaintiff as part of the bankruptcy

proceedings for Vintage, one of Holdings' subsidiaries. Vintage Compl. [88-2] at 1. In the

complaint, Vintage asserted that it was insolvent at the time that it entered into a series of

transactions with Plaintiff. Vintage Compl. [88-2] at 4. Although Vintage is not a party to this




5 -OPINION AND ORDER
         Case 3:16-cv-02303-MO          Document 100        Filed 01/13/20      Page 6 of 9




case, Plaintiff has relied on these assertions in the present litigation as evidence that Holdings'

subsidiaries were indeed insolvent at the time the disputed trust deed secured Defendant's

personal loan to Aviation. Supp. Mot. for Summ. J. [87] at 13-14.

       Defendant argues that this complaint is inadmissible hearsay. Def. Mot. [92] at 2.

"Hearsay" is an out-of-comi statement offered into evidence to prove the truth of the matter

asserted. Fed. R. Ev. 80l(c)(l)-(2). The complaint fits that definition. The statements in the

complaint were made outside of this court proceeding, and Plaintiff has offered them to prove

that Vintage and other subsidiaries were, in fact, insolvent. For the complaint to be admissible,

then, it must be admissible under some exception to the hearsay rule. Fed. R. Ev. 801-803.

       Plaintiff has offered three theories of admissibility: (1) the complaint is a statement

against interest (FRE 804(b)(3)); (2) the complaint is admissible by way of the "curative

admissibility" doctrine, and (3) the complaint should come in under the "catchall" exception to

the hearsay rule. Fed. R. Ev. 807; Pl.'s Resp. [ECF 96] at 6-8. 1 I address each argument in tum.

       Federal Rule of Evidence 804(b)(3) provides that a statement made by an unavailable

declarant may be admissible if the statement goes against the declarant's proprietary or

pecuniary interest. At the outset, Plaintiff has not explained why the declarant is unavailable for

purposes ofFRE 804. Pl. 's Resp. [96] at 6-7. Acceptable reasons for unavailability include

exemptions based on a privilege against testifying, refusal to testify in the face of a court order,

testimony that the declarant does not remember, death, infirmity, or the statement's proponent

has not been able to procure the declarant's attendance through service or "other reasonable




        Plaintiff also argues that the evidence is relevant (Pl.'s Resp. [96] at 4), but relevance is
not responsive to the question of whether the evidence is inadmissible hearsay, and Defendant
has not argued that any of this evidence is irrelevant. I therefore do not consider that argument in
my analysis, as it is neither here nor there.


6 -OPINION AND ORDER
         Case 3:16-cv-02303-MO           Document 100        Filed 01/13/20     Page 7 of 9




means." Fed. R. Ev. 804(a)(l)-(5). Plaintiff has not proffered any of these reasons to explain why

the declarant-Vintage-is "unavailable" for purposes of this declaration. In fact, Plaintiff

suggests that "former employees" will be able to testify at trial to Vintage's insolvency. Pl. 's

Resp. [96] at 6. It appears, then, that Vintage is not unavailable, and FRE 804 does not apply.

       Assuming arguendo that the rule would apply, Plaintiff's argument still fails. In order to

be considered "against interest," the hearsay statement in question must be "so contrary to the

declarant' s proprietary or pecuniary interest or had so great a tendency to invalidate the

declarant' s claim against someone else" that the only reason to make the statement is that the

statement was true. Fed. R. Ev. 804(b)(3)(A). Here, Vintage made the statements in the proffered

complaint in order to support its fraudulent conveyance claim. Vintage Compl. [88-2]      ,r 18. The
statements bolstered its claim for relief. Those statements were self-serving, in Vintage's

pecuniary interest, and FRE 804(b)(3) does not apply.

       Next, Plaintiff argues that the complaint should come in because Defendant "opened the

door" to this evidence, and the "curative admissibility" doctrine applies. Pl.' s Resp. [96] at 7.

Under this doctrine, "the introduction of inadmissible evidence by one party allows an opponent,

in the court's discretion, to introduce evidence on the same issue to rebut any false impression

that might have resulted from the earlier admission." US. v. Whitworth, 856 F.2d 1268, 1285

(9th Cir. 1988). As in Whitworth, the doctrine typically applies during trial when one party offers

inadmissible testimony during direct examination, for example, and the other party is permitted

to rebut that evidence during cross-examination. See, e.g., Nguyen v. Southwest Leasing and

Rental Inc., 282 F.3d 1061, 1067-68 (9th Cir. 2002); Bergen v. FIV St. Patrick, 816 F.2d 1345,

1352 (9th Cir. 1987).




7 -OPINION AND ORDER
         Case 3:16-cv-02303-MO           Document 100       Filed 01/13/20      Page 8 of 9




       Plaintiff is not persuasive that this doctrine should be extended to apply under these

circumstances. First, this is because the proper remedy in summary judgment, if Plaintiff

believes Defendant has proffered inadmissible hearsay evidence, is a motion to strike. At trial,

once a jury has heard testimony, it is difficult to strike that evidence from the jurors' minds. For

that reason, it is often most equitable to simply allow rebuttal testimony. In contrast, no rebuttal

is necessary here because another remedy is equally effective.

       Second, and more to the point at issue in the parties' briefing, Defendant did not "open

the door" to the question of whether Holdings and its subsidiaries were insolvent. That question

is central to Plaintiffs claim for relief and to its motion for summary judgment. Indeed, the

insolvency of the transferor is one of the elements of a fraudulent conveyance claim. ORS

§ 95.230(2)(i). Plaintiff offered the Vintage complaint as affamative evidence that Vintage was

insolvent at the time of the contested transfer in this case. Pl. Supp. Memo. [ECF 87] at 8-9.

Plaintiff did not introduce this evidence to rebut an inadmissible argument by Defendant.

Plaintiff introduced the evidence to bolster its own affirmative position, and the curative

admissibility doctrine does not apply.

       Finally, Plaintiff argues that the complaint is admissible under Federal Rule of Evidence

807, the "catchall" rule. Pl.' s Resp. [96] at 8. That rule provides: an otherwise inadmissible

hearsay document is not excludable if:

       (1) the statement is supported by sufficient guarantees of trustworthiness-after
           considering the totality of circumstances under which it was made and
           evidence, if any, corroborating the statement; and

       (2) it is more probative on the point for which it is offered than any other evidence
           that the proponent can obtain through reasonable efforts.




8 -OPINION AND ORDER
        Case 3:16-cv-02303-MO           Document 100      Filed 01/13/20     Page 9 of 9




A statement qualifying under this exception must have "equivalent circumstantial guarantees of

trustworthiness. United States v. $11,500 in US. Currency, 710 F.3d 1006, 1014 n.3 (9th Cir.

2013) (citing Fed. R. Ev. 807(a)(l)).

        No such guarantees have been provided here. Plaintiff has offered no evidence

conoborating the assertions in the Vintage complaint. For example, no former Vintage

employees have sworn to its veracity, and Plaintiff has not cited to any evidence showing that the

bankruptcy court found the alleged facts to be true. It is also not clear that this complaint-which

is alleged, not proven-is more probative than any other evidence on the issue of Vintage's

insolvency. The residual hearsay rule is therefore not the proper vehicle for the admission of the

Vintage complaint.

        Plaintiff has not identified any means by which the Vintage complaint is admissible. I

therefore grant Defendant's motion and will not consider the Vintage complaint in my

assessment of Plaintiff's motion for summary judgment.

                                         CONCLUSION

        Upon review, I GRANT in part Plaintiff's Motion to Strike [59] at 4. I also GRANT

Defendant's Motion to Strike [92] in its entirety. As outlined above, the stricken evidence will

not be admitted for purposes of my consideration of Plaintiff's Motion for Summary Judgment

[54].

        IT IS SO ORDERED.

        DATED this       day of January, 2020.




9 -OPINION AND ORDER
